     Case 1:18-cr-00207-NONE-SKO Document 361 Filed 06/04/20 Page 1 of 2

 1    W. SCOTT QUINLAN, 101269
      Attorney at Law
 2    2333 Merced Street
      Fresno, Ca 93721
 3    Telephone: (559) 442-0634
      Facsimile: (559) 233-6947
 4

 5    Attorney for Defendant LORENZO AMADOR

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                      No. 1:18-CR-0207 LJO SKO

12                       Plaintiff,                DEFENDANT LORENZO AMADOR’S
                                                   REQUEST TO SEAL HIS IN LIMINE MOTION
13            v.                                   #6 TO ALLOW SANTIAGO SOLORIO’S
                                                   PRIOR RECORDED STATEMENT INTO
14     LORENZO AMADOR, et al.                      EVIDENCE IN THE EVENT HE IS
                                                   UNAVAILABLE TO TESTIFY, OR TO
15                       Defendants.               DISMISS COUNT 2 AND ITS ATTACHMENTS
                                                   (Doc. 291-291-1) AND ORDER GRANTING
16                                                 MOTION IN PART

17

18
             Defendant Lorenzo Amador respectfully requests that the Court seal his In Limine Motion
19
      #6 To Allow Santiago Solorio’s Prior Recorded Statement Into Evidence In The Event He Is
20
      Unavailable To Testify, Or To Dismiss Count 2 and the Attachment in support thereof (Docs 291,
21
      291-1). The attachment to in limine motion #6 the date of birth of Santiago Solorio was not
22
      redacted. Therefore, Defendant Lorenzo Amador requests that Amador’s In Limine Motion #6
23
      and its attachment be ordered sealed.
24
      Dated: June 3, 2020                                 Respectfully submitted,
25

26                                                        /s/ W. Scott Quinlan
                                                          W. Scott Quinlan, Attorney for Defendant
27                                                         LORENZO AMADOR
28
                                                      1
     Case 1:18-cr-00207-NONE-SKO Document 361 Filed 06/04/20 Page 2 of 2

 1
                                                    ORDER
 2

 3           Defendant’s motion for filing under seal will be granted in part. The Clerk of the Court is

 4    directed to file under seal only the attachment to the motion in limine which is the subject of the

 5    motion (Doc. No. 291-1).1 No showing has been made justifying the sealing of the motion in

 6    limine itself and filings on the court’s docket are presumptively available to the public.

 7    IT IS SO ORDERED.
 8
          Dated:    June 4, 2020
 9                                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26    1
        Even this sealing order is of questionable breadth given that the only cause offered for filing
27    under seal is that a date of birth was not redacted from the document prior to its filing. That error
      could obviously be corrected by withdrawal of the exhibit and replacing it with a properly
28    redacted version that did not reflect the date of birth.
                                                          2
